Citation Nr: 1414640	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  10-20 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to October 1973.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The matter was remanded by the Board in March 2013 for additional development.

In June 2012, the Veteran was afforded a videoconference hearing before the undersigned veterans law Judge.  A transcript of that hearing has been obtained and associated with the Veteran's claims file for the Board's review and consideration.  

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In March 2013 the Board remanded the claim for further evidentiary development.  Following the evidentiary development, a supplemental statement of the case (SSOC) was issued in April 2013 that continued the denial of the Veteran's claim.    In May 2013, the Veteran submitted a statement in response to the April 2013 SSOC in which he asserted that he has had additional treatment at the VAMC in Albany, New York, and that those records are not associated with the claims file.  He specifically asked that the records be obtained and considered.  A remand is thereby required in order for the RO/AMC to obtain these records and associate them with the claims file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  


Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all outstanding treatment records from the Albany, New York VA Medical Center to specifically include any records documenting treatment for high blood pressure and hypertension that are not currently associated with the claims folder, as well as records from any other VA facility identified by the Veteran, and associate these records with the claims folder.

If any of the records described above cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran and his representative must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(c)(2)(e).

2.  If any of the above requested records are obtained, the RO/AMC should review the record to determine whether additional development is necessary, to include an examination that addresses 
whether it is at least as likely as not that the Veteran's current hypertension was caused or aggravated by his service.  

3. Then, the RO or the AMC should readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


